Case 1:19-cv-01066-PKC Document 56 Filed 05/16/19 Page 1of1
Case 1:19-cv-01066-PKC Document55 Filed 05/15/19 Page 1ofi

KIRKLAND & ELLIS LLP

601 Lexington Avenue
New Yark, NY 10022

Bob Allen United States
Te Call Writer Directly: Facsimile:
+4 212 390 4060 +4212 446 4800 +71 212 446 4900
bob.allen@kirkland.com
Www. kirkland.com |

May 15, 2019 inf por Pa

BY CM/ECE i 1D of

The Honorable P. Kevin Castel }T] aat
United States District Judge fi Wh a De
Daniel Patrick Moynihan U.S. Courthouse Ma Dp

500 Pearl Street

New York, New York 10007 U / G
7 bo
S

Re: Expedia, Inc. v. United Airlines, Inc., No. 19-ev-01066(PKC)

Dear Judge Castel:

We represent United Airlines, Inc. in the above-captioned matter. The parties are
currently scheduled to appear at a status conference on Friday, May 17, 2019 at 10:30 a.m. We
write on behalf of both parties to request that this conference be adjourned to June 14, 2019, or a
date thereafter at the Court’s convenience.

On April 5, 2019, the Court issued an Order denying Expedia’s motion for a preliminary
injunction. (Dkt. No. 49). Since that time, the parties have been in discussions regarding the
substance of the Court’s Order and the parties’ relationship going forward. As part of these
discussions, the parties met during the week of May 6, 2019, and another meeting is scheduled to
occur on May 17, 2019. In light of these continuing discussions, the parties respectfully submit
that a conference would be premature at this time.!

Sincerely,

/s/ Bob Allen
Bob Allen

CC: Chris Colorado, Esq. (by email)

 

' Shortly after Expedia filed this action, the Court scheduled an initial pretrial conference for April 12, 2019.
(Dkt. No. 7). in light of the Court’s April 5, 2019 denial of Expedia’s motion for a preliminary injunction, the
parties request that the Court adjourm this conference to May 17, 2019, which request was allowed. (Dkt. No.
52). This is the parties’ second request for an adjournment.

Beijing Boston Chicago Dallas HongKong Houston London Los Angeles Munich Palo Alto San Francisco Shanghai Washington, 0.¢.

 
